Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-30-2009

Meadows v. Anchor Longwall
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2580




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Meadows v. Anchor Longwall" (2009). 2009 Decisions. Paper 1968.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1968


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
    UNITED STATES COURT OF APPEALS
         FOR THE THIRD CIRCUIT




                  No. 07-2580




       DONALD E. MEADOWS, JR.;
    AMANDA MEADOWS, husband and wife

                       v.

 ANCHOR LONGWALL AND REBUILD, INC.,
        a West Virginia corporation

                       v.

  LEWIS-GOETZ CO. INC., successor-in-interest
       of Gooding & Shields Rubber Co.;
SYSTEM STECKO, a Division of Dayco Europe, Ltd.

                    Third Party Defendants

                            Donald E. Meadows, Jr.,
                            Amanda Meadows,
                                        Appellants




 On Appeal from the United States District Court
     For the Western District of Pennsylvania
            (D.C. Civil No. 02-cv-02062)
Magistrate Judge: The Honorable Amy Reynolds Hay


            Argued December 2, 2008
                  Before: AMBRO and GREENBERG, Circuit Judges,
                            and O’NEILL,* District Judge

                           ORDER AMENDING OPINION


       At the direction of the Court, the opinion January 13, 2009 is amended to designate

Magistrate Judge Amy Reynolds Hay as the sole trial court judge. An amended judgment

shall also be issued. As the correction to the opinion and judgment are not substantive in

nature, the amendment does not effect the time frame for filing a petition for rehearing or

issuance of the mandate.


For the Court,


Marcia M. Waldron, Clerk

Dated: January 30, 2009




       *
       The Honorable Thomas N. O’Neill, Jr., United States District Judge for the
Eastern District of Pennsylvania, sitting by designation.

                                             2